[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________         FILED
                                             U.S. COURT OF APPEALS
                          No. 09-15952         ELEVENTH CIRCUIT
                                                 AUGUST 30, 2010
                      Non-Argument Calendar
                                                    JOHN LEY
                    ________________________
                                                     CLERK

             D. C. Docket No. 09-00459-CV-FTM-99SPC

PETER HERNANDEZ,


                                                        Plaintiff-Appellant,

                               versus

CHARLOTTE CORRECTION INSTITUTION,
OFFICER GUARINO,
Security Staff,
OFFICER GALLAGHER,
Security Staff,
LIEUTENANT LOWMAN,
Security Staff,
SERGEANT GATTO,
Security Staff, et al.,


                                                     Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________
                         (August 30, 2010)
Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Peter Hernandez, a state prisoner proceeding pro se, appeals the district

court’s dismissal, without prejudice, of his civil rights action, which was filed

pursuant to 42 U.S.C. § 1983, for (1) abuse of the judicial process, and (2)

alternatively, failure to comply with Rules 8(a) and 10(b) of the Federal Rules of

Civil Procedure. On appeal, Hernandez contends that the district court abused its

discretion in dismissing his complaint for abuse of the judicial process because it

erred in finding that he committed perjury with respect to his response to the

question on the complaint form asking whether other federal lawsuits had been

dismissed as frivolous, malicious, or for failure to state a claim.

      We liberally construe pro se briefs. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008). In liberally construing a litigant’s arguments, however, we will

not act as de facto counsel for the litigant. GJR Invs., Inc. v. County of Escambia,

132 F.3d 1359, 1369 (11th Cir. 1998). Thus, arguments not raised on appeal by

pro se litigants are deemed abandoned. Timson, 518 F.3d at 874.

      Upon review of the record, and upon consideration of the party’s brief, we

affirm. Even construed liberally, Hernandez’s brief still fails to address the district

court’s alternative basis for dismissing the complaint—failure to comply with



                                           2
Rules 8(a) and 10(b). On this independent ground for the district court’s dismissal.

which Hernandez has abandoned, we affirm the district court’s order dismissing

the complaint and need not address Hernandez’s remaining arguments.

      AFFIRMED.




                                          3